Exhibit 10.1
 
WAIVER


This Waiver (“Waiver”) is entered into as of May 1, 2012 by and between
Imaging3, Inc., a corporation organized under the laws of the State of
California (the “Company”), on the one hand, and Gemini Master Fund, Ltd., Alpha
Capital Anstalt, Brio Capital, L.P. and Context Partners Fund, L.P.
(collectively, the “Purchasers”), on the other hand.
 
WHEREAS, pursuant to that certain Securities Purchase Agreement (“Purchase
Agreement”) dated as of October 3, 2011 by and between the Company and the
Purchasers, on or about such date the Company sold and issued to the Purchasers
(i) Senior Secured Notes Due October 3, 2012 in the aggregate original principal
amount of $1,200,000 (“Notes”) and (ii) Warrants to purchase up to 12 million
shares of Common Stock in the aggregate (“Warrants”); capitalized terms used
herein but not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement, the Notes or the Warrants, as the case may be;


WHEREAS, the Company may wish to engage in additional financing transactions
which are restricted by the terms of the Notes; and


WHEREAS, on March 28, 2012 (“Settlement Date”) the Company entered into (i) that
certain Claims Exchange Agreement with Cranshire Capital, L.P., and (ii) that
certain Settlement Agreement (together with such Claims Exchange Agreement, the
“Settlement Agreements”) with Freestone Advantage Partners, L.P. (together with
Cranshire Capital, L.P., the “Prior Investors”), pursuant to which the Company,
among other things, reduced the exercise price under warrants (together with any
warrants issued in exchange for or in connection with such warrants, “Prior
Warrants”) held by such Prior Investors to $0.0119;


NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth in this Waiver, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1. Waiver. The Purchasers hereby waive compliance with Section 6(g) of the Notes
in connection with any Subsequent Issuance in any primarily capital raising
transaction (“Additional Financing”).  Further, any such Additional Financing
shall constitute an Exempt Issuance if, and only if, the Additional Financing
does not directly or indirectly effectively cause a reduction in the exercise
price or increase in the number of underlying shares of Common Stock under the
Prior Warrants.
 
2. Amendment.  The Prior Warrants shall not constitute an Exempt Issuance under
the Transaction Documents, such that in the event that there effectively occurs,
directly or indirectly, a reduction in the exercise price or increase in the
number of underlying shares of Common Stock under the Prior Warrants for any
reason whatsoever, including without limitation as a result of this Waiver, any
such effective reduction or increase shall cause Full Ratchet Anti-Dilution
Adjustment of the Notes and Warrants in accordance with the terms thereof.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Adjustment Acknowledgement.
 
(a)      Adjustments.  The Company acknowledges and agrees that, as a result of
the Settlement Agreements, effective as of the Settlement Date (a) the Fixed
Price and Floor Price under the Notes was reduced to $0.0119, (b) the Exercise
Price under the Warrants was reduced to $0.0119, and (c) the number of Warrant
Shares issuable upon exercise of the Warrants was inversely proportionately
increased, such the number of Warrant Shares for which each Warrant is currently
exercisable is as follows:
 

Warrant Issued to:     Number of Warrant Shares: Gemini Master Fund, Ltd
30,252,101 Alpha Capital Anstalt  30,252,101 Brio Capital, L.P.   20,168,067
Context Partners Fund, L.P.   20,168,067

 
For clarification, the Notes and Warrants shall be subject to further adjustment
upon any further Dilutive Issuances in accordance with the terms of the
Transaction Documents, except to the extent waived under Section 1 above.
 
(b)      Prior Conversions/Exercises.  To the extent there have been any notices
of conversion or exercise submitted by the Purchasers under the Notes or
Warrants respectively on or after March 28, 2012 and prior to the date hereof
(a) the applicable Conversion Price and Exercise Price under such notices shall
be retroactively reduced to equal $0.0119, the applicable number of Warrant
Shares shall be retroactively inversely proportionately increased, and the
Company shall promptly issue such additional number of Conversion Shares and
Warrant Shares to such Purchasers as if such adjustments described herein were
in effect as of the date of any such conversion or exercise notice, and (b) the
Company shall promptly honor, on the terms set forth in clause (a), such
conversion and exercise notices to the extent it has not previously done so,
including without limitation promptly issuing and delivering all applicable
shares of Common Stock to such Purchasers in accordance with the provisions of
the Notes and Warrants.
 
4. Rule 144.  The Company acknowledges and agrees that, for purposes of Rule 144
promulgated under the Securities Act of 1933, as amended (“Securities Act”), the
holding period for the shares of Common Stock issuable upon conversion and
cashless exercise of the Notes and Warrants, respectively, shall have commenced
on October 3, 2011 (the date of original issuance of the Notes and the
Warrants), notwithstanding this Waiver.  Without limiting the foregoing, if at
any time it is determined that such holding period does not relate back to such
date, the Company will promptly cause the registration of all such underlying
shares under the Securities Act (without regard to any beneficial ownership or
issuance limitations contained in the Notes and/or Warrants).  For
clarification, the Warrants may not be exercised on a Cashless Exercise basis
when there is an effective Registration Statement covering the resale of all
underlying Warrant Shares by the holder thereof, which Registration Statement is
not subject to any suspension or stop order and contains a Prospectus therein
that is current and available for use and not subject to any blackout or similar
circumstance.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Disclosure.  The Company shall, prior to 8:30am on the day following
execution hereof, file a Current Report on Form 8-K disclosing the material
terms of the transactions contemplated hereby.  The Company and the Purchasers
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby.
 
6. Miscellaneous.
 
(a)           Full Force and Effect.  Except as otherwise expressly provided
herein, each of the Purchase Agreement, the Notes, the Warrants, the Security
Agreements and other Transaction Documents shall remain in full force and
effect.  Except for the waiver contained herein, this Waiver shall not in any
way waive or prejudice any of the rights of the Purchasers or obligations the
Company under the Transaction Documents, under law, in equity or otherwise, and
such waiver shall not constitute a waiver or modification of any other provision
of the Transaction Documents nor a waiver or modification of any subsequent
default or breach of any obligation of the Company or of any subsequent right of
the Purchasers.
 
(b)           Governing Law.  This Waiver shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
(c)           Counterparts.  This Waiver may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  This Waiver may be
executed by facsimile or by email of a digital image format or portable document
format of the signature page hereto.


[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Waiver to be duly
executed effective the date first written above.
 
 

 
IMAGING3, INC.
             
By:                                                                                                
      Name:        Title:              
GEMINI MASTER FUND, LTD.
      GEMINI STRATEGIES LLC, INC.       as investment manager              
By:                                                                                                 
      Name: Steven Waters       Title: President              
ALPHA CAPITAL ANSTALT
             
By:                                                                                                
      Name:       Title:              
BRIO CAPITAL, L.P.
      By:  Brio Capital Management LLC, as general partner              
By:                                                                                                
      Name:       Title:              
CONTEXT PARTNERS FUND, L.P.
      By: CONTEXT CAPITAL MANAGEMENT, LLC, as general partner              
By:                                                                                                
     
Name:  Michael S. Rosen
      Title:   Managing Member    

 
 
4

--------------------------------------------------------------------------------

 